Exhibit 10.3

Execution Version

September 26, 2017

K. K. Pangea

5F, Palace Building

1-1-1 Marunouchi

Chiyoda-ku, Tokyo

Ladies and Gentlemen:

This letter agreement (this “Agreement”) sets forth the commitment (the
“Commitment”) of Seagate Technology plc, a public limited company organized
under the laws of Ireland (the “Investor”), to purchase, directly or indirectly,
on the terms and subject to the conditions contained herein, certain equity
interests of K. K. Pangea, a newly formed Japanese company (“Purchaser”). It is
contemplated that pursuant to that certain Share Purchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Acquisition
Agreement”), dated September 27, 2017 (Tokyo time), by and between Purchaser and
Toshiba Corporation, a Japanese company (the “Seller”), the Seller has agreed,
subject to the terms and conditions therein, to sell 100% of its shares in its
wholly owned subsidiary, Toshiba Memory Corporation (the “Target Shares”), to
the Purchaser, and the Purchaser has agreed, subject to the terms and conditions
therein, to purchase 100% of the Target Shares from the Seller. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Acquisition Agreement.

1. Commitments. The Investor hereby commits to purchase on or prior to the
Closing, directly or indirectly, on the terms and subject to the conditions set
forth herein and in the term sheet executed even with the date hereof (the
“Equity Term Sheet”), equity securities of Purchaser (“Equity Securities”) with
an aggregate purchase price not to exceed JPY 139.5 billion (its “Commitment
Amount”), the net proceeds of which, together with the net proceeds of (a) the
equity investments to be made pursuant to the equity commitment letter, dated as
of the date hereof, by BCPE Pangea Cayman, L.P. (the “Lead Investor”) and BCPE
Pangea Cayman2, Ltd. (“SPC2”), each addressed to Purchaser, and (ii) the equity
investments to be made by each of Hoya Corporation, the Seller, Apple Inc.,
Kingston Technology Company, Inc. and Dell, Inc. (together with the Lead
Investor and SPC2, collectively, the “Co-Investor Equity Investments”) and
(b) the debt financing to be made available by The Bank of Tokyo-Mitsubishi UFJ,
Ltd, Sumitomo Mitsui Banking Corporation and Mizuho Bank Ltd. (as amended,
restated, supplemented or otherwise modified from time to time, the “Debt
Financing”), will be used, as needed, to (i) fund amounts required to be paid by
Purchaser pursuant to Sections 1.2 and 1.3 of the Acquisition Agreement and
(ii) pay the fees and expenses required to be paid by Purchaser pursuant to the
Acquisition Agreement. Notwithstanding the foregoing, the Investor and Purchaser
may elect to reduce the Commitment Amount to be funded pursuant to this
Agreement to the extent that the transactions contemplated by the Acquisition
Agreement can be consummated with such reduced equity funding provided, that the
Purchaser shall not reduce the commitment amount of any Preferred Stock (as
defined in the Equity Term Sheet) to be issued to Apple Inc. and Kingston
Technology Corporation to be used to fund the transactions contemplated by the
Acquisition Agreement (collectively, the “Total Preferred Stock Commitment
Amounts”) without giving the Investor the option to reduce its Commitment Amount
hereunder in an amount up to its pro rata portion of the total amount that the
Total Preferred Stock Commitment Amounts may be so reduced. For the avoidance of
doubt, the Investor shall not, under any circumstances, be obligated hereunder
to directly or indirectly contribute to Purchaser any amounts in excess of its
Commitment Amount.



--------------------------------------------------------------------------------

2. Conditions. The Investor’s obligation to fund the Commitment shall be subject
to (i) the execution and delivery of the Acquisition Agreement by the Seller,
(ii) satisfaction or waiver of each of the conditions to Purchaser’s obligations
to effect the Closing set forth in Sections 5.1 and 5.2 of the Acquisition
Agreement (in each case, other than any conditions that by their nature are to
be satisfied by actions taken at the Closing, but subject to the prior or
substantially concurrent satisfaction or waiver of such conditions), (iii) the
substantially contemporaneous funding of each of the Co-Investor Equity
Investments in accordance with its terms, (iv) the substantially contemporaneous
funding of the Debt Financing in accordance with its terms and (v) the
substantially simultaneous consummation of the Closing in accordance with the
terms of the Acquisition Agreement.

Each of Investor and Purchaser shall use its reasonable best efforts to enter
into a more detailed instrument or agreement (the “Equity Securities
Instrument”) with respect to the Equity Securities that is consistent with the
terms and conditions of the Equity Term Sheet as promptly as reasonably
practicable after the date hereof; provided, however, that (a) entry into the
Equity Securities Instrument by Investor and Purchaser is not a condition to the
Investor funding the Commitment and (b) in the event that the Equity Securities
Instrument is not entered into by the Closing, then Investor shall fund the
Commitment at Closing, and Investor and Purchaser agree that the Equity Term
Sheet shall constitute the legally binding agreement between Investor and
Purchaser with respect to the Equity Securities. If Investor and Purchaser have
not entered into the Equity Securities Instrument by the date that is 30 days
after the Closing, then Investor and Purchaser shall submit (and, if either
Investor or Purchaser fails to join such submission, the other may independently
submit) any remaining unresolved or otherwise undecided terms of the proposed
Equity Securities Instrument for decision and final resolution to binding
arbitration to the exclusion of any courts of law, with such arbitration
conducted by the American Arbitration Association in accordance with the then
most current version of its commercial arbitration rules; provided, that the
foregoing shall not prejudice any right of a party to seek an order compelling
arbitration.

Each of Investor and Purchaser shall use best efforts to negotiate in good faith
with all deliberate speed a binding agreement for the long-term guaranteed
supply of NAND flash memory products from Toshiba Memory Corporation to
Investor.

3. Confidentiality. This Agreement shall be treated as confidential and is being
provided to Purchaser and the Seller solely in connection with the transactions
contemplated under the Acquisition Agreement. This Agreement may not be used,
circulated, quoted or otherwise referred to in any document by Purchaser or the
Seller or their respective Affiliates, except with the prior written consent of
Purchaser and the Investor in each instance; provided, that no such written
consent is required for any disclosure of the existence of this Agreement to
(a) the extent required by applicable Law or by rules of any national securities
exchange applicable to the Seller (provided, that Purchaser or the Seller, as
applicable, will provide the Investor an opportunity to review and comment upon
such proposed disclosure in advance of such disclosure being made) or
(b) representatives of either Purchaser or the Seller who need to know of the
existence of this Agreement in connection with the transactions contemplated
hereby.

 

-2-



--------------------------------------------------------------------------------

4. Representations and Warranties. The Investor hereby represents and warrants
to Purchaser that (a) it has all requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by the Investor has been duly and validly authorized and
approved by all necessary directors, officers, managers or other organizational
action by it, (c) this Agreement has been duly and validly executed and
delivered by it and (assuming due execution and delivery of this Agreement, the
Acquisition Agreement and the Limited Guarantee by all the other parties hereto
and thereto) constitutes a legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law), (d) the Investor has available funds in excess
of the sum of the Commitment Amount hereunder plus the aggregate amount of all
other commitments and obligations it currently has outstanding and (e) the
execution, delivery and performance by the Investor of this Agreement do not
violate the Investor’s articles of association, by-laws, constitution or other
organizational documents. Purchaser is not relying upon any other statement,
agreement, undertaking, understanding, representation or warranty on the part of
the Investor, except as expressly set forth herein.

5. Parties in Interest; Enforceability. This Agreement is solely for the benefit
of, and shall only be binding upon, the parties hereto and their respective
successors and permitted assigns. This Agreement is not intended to, and does
not, confer upon any other Person any benefits, rights or remedies, except that
any Non-Recourse Party may rely upon and enforce the provisions of Section 12
hereof. Subject to the foregoing, this Agreement may only be enforced by
Purchaser at the direction of the Investor. Neither Purchaser’s creditors nor
any Person claiming by, through, or on behalf or for the benefit of Purchaser,
the Seller, or any Affiliate thereof shall have any right to enforce this
Agreement or to cause Purchaser to enforce this Agreement.

6. Amendment. No amendment, modification or waiver of any provision of this
Agreement will be enforceable unless approved in writing by Purchaser and the
Investor.

7. Termination. This Agreement and all obligations of the Investor to fund the
Commitment will terminate automatically and immediately upon the earliest to
occur of (a) the Closing (at which time all such obligations shall be
discharged), (b) any valid termination of the Acquisition Agreement pursuant to
its terms, (c) payment by Purchaser, the Investor or any of their Affiliates of
the termination fee pursuant to Section 9.2(b) or damages pursuant to 9.2(c) of
the Acquisition Agreement (as applicable), (d) any payment by the Guarantor (as
defined in the Limited Guarantee (as defined in the Acquisition Agreement))
under the Limited Guarantee in respect of any of its obligations thereunder and
(e) the Seller or any of its Affiliates (or any Person claiming by, through or
on behalf or for the benefit of any of the foregoing) asserting a claim against
the Investor or any Non-Recourse Party under or in connection with the Limited
Guarantee or the Acquisition Agreement.

 

-3-



--------------------------------------------------------------------------------

8. Headings; Construction. The descriptive headings contained in this Agreement
are for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. Each party acknowledges
that it and its respective counsel have reviewed this Agreement and that any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

9. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.

(a) This Agreement, the rights of the parties under or in connection herewith or
in connection with any of the transactions contemplated hereby, and all actions
arising in whole or in part under or in connection herewith or therewith
(whether at law or in equity, whether sounding in contract, tort, statute or
otherwise), will be governed by and construed and enforced in accordance with
the laws of the State of New York, without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any other jurisdiction.

(b) Each party to this Agreement hereby (i) irrevocably submits to the exclusive
jurisdiction and venue of the state or federal courts located in the borough of
Manhattan in the City, County and State of New York (the “Chosen Courts”) for
the purpose of any action described in the immediately preceding Section 9(a),
(ii) waives to the extent not prohibited by applicable law, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such action, any
claim that it is not subject personally to the jurisdiction of the Chosen
Courts, that its property is exempt or immune from attachment or execution, that
any such action brought in one of the Chosen Courts should be dismissed on
grounds of improper venue or forum non conveniens, should be transferred or
removed to any other forum, or should be stayed by reason of the pendency of
some other proceeding in any other forum, or that this Agreement or the subject
matter hereof may not be enforced in or by such Chosen Court, and (iii) hereby
agrees not to commence or prosecute any such action other than before the Chosen
Courts. Notwithstanding the immediately preceding sentence, a party may commence
any action in a court other than the Chosen Courts solely for the purpose of
enforcing an order or judgment issued by any Chosen Court. Each party to this
Agreement hereby also (x) consents to service of process in any action described
in this Section 9 in any manner permitted by New York law, (y) agrees that
service of process made in accordance with clause (x) or made by overnight
delivery by a nationally recognized courier service addressed to a party’s
address in this Agreement (or, in the case of any party to the Acquisition
Agreement, to such party’s address as indicated in Section 11.2 of the
Acquisition Agreement) shall constitute good and valid service of process in any
such action, and (z) waives and agrees not to assert (by way of motion, as a
defense or otherwise) in any such action any claim that service of process made
in accordance with clause (x) or (y) does not constitute good and valid service
of process.

(c) To the fullest extent permitted by applicable Law, each party hereto hereby
waives and agrees not to assert (whether as plaintiff, defendant or otherwise)
any right to trial by jury with respect to this Agreement or any and all actions
or proceedings (whether based on contract, tort or otherwise) described in
Section 9(a). A copy of this paragraph may be filed with any court as written
evidence of the knowing, voluntary and bargained-for agreement irrevocably to
waive the right to trial by jury in any such action and that such action will
instead by tried by a judge sitting without a jury.

 

-4-



--------------------------------------------------------------------------------

(d) Each party hereto acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers, agreements and affirmations contained in this Section 9.

10. Entire Agreement; Integration. Together with the Acquisition Agreement and
the Limited Guarantee, this Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements, understandings and statements, written or oral, between the Investor
or any of its Affiliates, on the one hand, and Purchaser or any of its
Affiliates, on the other hand, with respect to the transactions contemplated
hereby.

11. No Assignment. The Commitment evidenced by this Agreement shall not be
assignable, in whole or in part, by Purchaser without the Investor’s prior
written consent. The granting of such consent in a given instance shall be
solely in the discretion of the Investor and, if granted, shall not constitute a
waiver of the requirement to obtain the Investor’s consent with respect to any
subsequent assignment. Any purported assignment of this Agreement or the
Commitment in contravention of this Section 11 shall be void.

12. No Recourse against Affiliates, etc. Notwithstanding anything that may be
expressed or implied in this Agreement, by its acceptance hereof Purchaser
covenants, acknowledges and agrees that (a) no person other than the Investor
shall have any obligation hereunder, (b) no recourse hereunder or under any
documents or instruments delivered in connection herewith may be sought or had
against any Non-Recourse Party, whether by the enforcement of any judgment or
assessment or by any legal or equitable proceeding or by virtue of any statute,
regulation or other applicable Law, and (c) no liability whatsoever will attach
to, be imposed on or otherwise be incurred by any Non-Recourse Party in
connection with this Agreement for any obligation of the Investor under this
Agreement or in connection with the Commitment, or any claim based on, in
respect of or by reason of this Agreement or the Commitment; provided, however,
that nothing in this Section 12 is intended or shall be construed to limit the
contractual obligations of the Lead Investor under the Limited Guarantee or the
contractual obligations of Purchaser under the Acquisition Agreement. Solely for
purposes of this Agreement, the term “Non-Recourse Party” shall be as defined in
the Limited Guarantee but shall also include the Affiliates of Investor.

13. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or by .pdf delivered via email), and each such
counterpart when executed will be deemed an original instrument and all such
counterparts shall together constitute one and the same agreement.

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

Sincerely, Seagate Technology plc By:   LOGO [g432283g49u98.jpg] Name:   Stephen
J. Luczo Title:   Chief Executive Officer

[Signature Page to the Equity Commitment Letter]



--------------------------------------------------------------------------------

Agreed to and accepted: K. K. PANGEA By:  

LOGO [g432283g74z26.jpg]

 

Name:   Steven W. Barnes Title:   Authorized Signatory

[Signature Page to Equity Commitment Letter]